Citation Nr: 9917826	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-27 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for varicose veins, left 
leg, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active military duty from November 1973 
to September 1975.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in New Orleans, Louisiana (hereinafter RO).


FINDING OF FACT

Manifestations of the veteran's service-connected varicose 
veins include edema and mild stasis pigmentation, without 
ulceration.


CONCLUSION OF LAW

The criteria for an increased rating to 40 percent, but no 
more, for varicose veins have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997); 38 C.F.R. § 4.104, Diagnostic Code 7120 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA outpatient, hospitalization, and 
examination reports have been included in his file.  Upon 
review of the entire record, the Board concludes that the 
data currently of record provide a sufficient basis upon 
which to address the merits of the veteran's claim and that 
he has been adequately assisted in the development of his 
case.

In the instant case, the veteran's service medical records 
reveal varicose veins were shown in 1975.  Subsequent to 
service discharge, a private medical report dated in March 
1984, noted that the veteran was seen in 1983 with complaints 
of pain the left leg.  Severe peripheral varicosities were 
shown.  His calf appeared to be slightly warm with some 
tenderness.  A venogram of the left leg showed moderately 
severe venous insufficiency in the left lower leg.  There was 
no visualization of the superficial saphenous vein, and no 
evidence of thrombosis or major venous occlusions.  VA 
outpatient treatment records dated in March 1984, reported 
complaints of pain in the left lower extremity.  There was no 
indication of deep venous thrombosis.  Varicosities of the 
left calf were shown.  Tenderness was reported; there were 
excellent peripheral pulses.  It was noted that the veteran 
might be a candidate for venous reconstruction.  A private 
medical report dated in April 1984, noted that on 
examination, no edema of the left leg was shown, with mild 
varicosities involving the left lower leg.  

A VA examination conducted in 1985 reported varicose veins in 
the left leg, posteromedial aspect of the calf area. There 
was a solid mass of varicosities up to 13 millimeters in 
diameter and very tortuous.  There was a single varicosity 
running horizontally across the anterior aspect of the leg 
about 4 centimeters below the lower part of the patella.  A 
Doppler venous examination conducted in 1989 revealed no 
evidence of venous incompetence.  A VA examination conducted 
in May 1993, reported varicose veins in the left leg, 
primarily in the left calf region.  A private medical report 
dated in February 1996, reported left lower leg swelling with 
pain.  An ultrasound bilateral duplex venography performed in 
April 1996, indicated that the common femoral, superficial 
femoral, and popliteal veins showed flow, were patent, and 
were fully compressible indicating no evidence of deep venous 
thrombosis.  On examination in April 1996, marked 
varicosities in the left upper leg were found.  Circumference 
of the left calf was greater than the right due to the 
varicosities that drain at elevation.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1998).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  The 
criteria in the VA's SCHEDULE FOR RATING DISABILITIES (hereinafter 
SCHEDULE), codified in C.F.R. Part 4, for evaluating the 
degree of impairment resulting from service-connected 
varicose veins were changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1997), with 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1998).  However, in this case, the RO reviewed the veteran's 
claim under the new criteria in August 1998 before it sent 
the case to the Board, and it provided the veteran with the 
new criteria in a September 1998 supplemental statement of 
the case.  Accordingly, the Board concludes that the veteran 
will not be prejudiced by the Board's review of his claim on 
appeal because due process requirements have been met.  
VAOGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOGCPREC 11-97 at 
1; Karnas, 1 Vet. App. at 312-13.  This determination depends 
on the facts of the particular case and therefore is made on 
a case-by-case basis.  VAOGCPREC 11-97 at 2.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The current medical evidence of record includes a private 
medical report dated in January 1997, that reports bilateral 
leg pain.  A VA examination conducted in April 1997, reported 
that the veteran's left leg hurts when he walks.  The 
examination revealed a right calf circumference of 33 
centimeters and a left calf circumference of 34 centimeters.  
A tortuous 10 centimeters nest of dilated veins was present 
on the medial proximal left calf.  The maximum diameter of an 
individual vein was 12 millimeters.  The diagnosis was 
varicose veins involving the greater and lesser saphenous 
systems below the knee.  A private medical record dated in 
September 1997, reported complaints of leg pain and swelling.  
The diagnoses included venous insufficiency.  

Under the regulations in effect when the veteran filed his 
claim, assignment of a 20 percent evaluation was warranted 
upon a showing of moderately severe unilateral varicose 
veins, involving superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
1 to 2 centimeters in diameter, with symptoms of pain or 
cramping on exertion; with no involvement of the deep 
circulation.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  
A 40 percent evaluation was assigned for unilateral varicose 
veins that were severe, involving superficial veins above and 
below the knee with involvement of the long saphenous vein, 
ranging over 2 centimeters in diameter, marked distortion and 
sacculation with edema and episodes of ulceration, and no 
involvement of the deep circulation.  Id.  A 50 percent 
evaluation was contemplated for pronounced unilateral 
varicose veins, where the findings show a severe condition 
with secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthes's tests, with 
ulceration and pigmentation.  Id.  It was noted that severe 
varicosities below the knee, with ulceration, scarring, or 
discoloration and painful symptoms would be rated as 
moderately severe.  Id. 

Under the newly revised criteria, assignment of a 20 percent 
evaluation is warranted where there is persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1998).  A 40 percent 
evaluation is warranted upon a showing of persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  Id.  Assignment of a 60 percent 
evaluation is contemplated for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  Id.  Where there is massive board-
like edema, with constant pain at rest, a 100 percent 
evaluation is appropriate.  Id. 

The most recent medical evidence of record is a VA 
examination conducted in April 1998.  The veteran reported 
increased pain and fatigue after weightbearing that is 
relieved by elevation and/or compression hose.  The 
examination revealed an 8 centimeters tortuous nest of veins 
on the posterior left calf involving the lesser saphenous 
system below the knee and behind the knee and to a lesser 
extent, the greater saphenous system in the left leg.  The 
veins were visible.  Constant pain was reported, as was 
occasional edema, however there was no intermittent 
ulceration or subcutaneous induration, and no massive board-
like edema.  There was mild stasis pigmentation, but no 
eczema.

The Board finds that upon a longitudinal review of the 
record, the disability picture presented by the veteran's 
service-connected varicose veins more nearly approximates the 
criteria required for a 40 percent disability rating under 
the new criteria.  Although the most recent examiner reported 
complaints of occasional swelling, the evidence indicates 
that edema is chronic and therefore persistent as required 
under the rating criteria for a 40 percent disability rating.  
Additionally, mild stasis pigmentation has been shown.  
However, the Board finds that a rating in excess of 40 
percent is not warranted under either the former or the 
revised rating criteria.  The most recent evidence of record 
indicates that the veteran's service-connected varicose veins 
are below the knee.  Under the former criteria, severe 
unilateral varicosities below the knee, with ulceration, 
scarring, or discoloration and painful symptoms would be 
rated as moderately severe, which warranted a 20 percent 
disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).  Under the revised criteria, a 60 percent disability 
rating requires persistent ulceration.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1998).  Ulceration has not been shown 
by the medical evidence of record.  

Accordingly, an increased rating of 40 percent, but no more, 
for the veteran's service-connected varicose veins is 
warranted.


ORDER

The claim of an increased rating for the veteran's 
service-connected varicose veins is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

